Per Curiam :
It appears that the writing, in regard to which this contention arises, was not intended by the parties thereto to be of binding force. With the consent of his wife, the husband had a right to annul and destroy it, so far as his rights and benefits were concerned. His children had no such interest therein as to give them a right to object. His wife assented to his action so far as she could during her coverture, and since its removal, confirms and ratifies the same. The evidence was properly received and correctly submitted to the jury.
Judgment affirmed.